Mellen, C. J.
at the ensuing August term in Oxford, delivered the opinion of the Court as follows.
The exception as to the testimony admitted to prove the marriage cannot be sustained. The witness saw the marriage solemnized; and as one or the other of the magistrates named, performed the ceremony, it is of no importance which. As to the admission and the effect of the evidence offered to prove a settlement by the assessment of taxes, it is unnecessary to examine, or give any opinion, because we are satisfied that the husband of the pauper gained a settlement in Biddeford, by residing and having his home in that town on the 21st of March 1821. His wife, the pauper, had for many years lived separate from him, and in a different part of the country; and therefore, though she received supplies from Dixmont during the year next preceding, still that did not prevent the husband’s gaining the settlement in Biddeford; and there she has her settlement also. The reasons on which our opinion is founded, are stated at large in the case of Green v. Buckfeld [ante p. 136,] to which we refer.

Judgment affirmed.